oO © NS DH

10
i]
12
13
14
15
16
17
18
19
20
2)
22
23
24
25
26
27

 

The Honorable Richard A. Jones
FILED (DROP BOX)

JUL 23 2021

ERK, DISTRICT COURT
WESTERN DISTALCT OF WASHINGTON,

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

AMAZON.COM, INC., a Delaware

corporation; and GOPRO, INC., a Delaware No. 2:21-cv-00358-RAJ

corporation,
PLAINTIFFS’ STATUS REPORT

Plaintiffs, PURSUANT TO APRIL 23, 2021
ORDER
Vv.

[FILED UNDER SEAL]

PENGYU BUILDING MATERIALS, an
unknown entity; XUE MINGHAIJ, an
individual, d/b/a PENGYU BUILDING
MATERIALS/WHOLESALE OF OUTDOOR;
CHENTAOTAO, an unknown entity, d/b/a
NANA GYENFIE/EXPLORE THE
OUTDOORS; NANA GYEMFIE, an individual;
HU WEI, an individual; ZHAO RONGLIN, an
individual; LI ZHONGYI, an individual; PAN
LINXING, an individual; ZHU SHAOCHUAN,
an individual; and DOES 1-10,

Defendants.

 

 

Pursuant to the Court’s Order Granting Plaintiffs’ Ex Parte Motion to Temporarily Seal
Documents and Case, dk. 8, Plaintiffs Amazon.com, Inc. (“Amazon”) and GoPro, Inc.
(“GoPro”) (collectively, “Plaintiffs”) submit this status report addressing their discovery

efforts, the status of the pending investigation in China, and whether this case should remain

sealed.

’ Davis Wright T i
PLAINTIFFS’ STATUS REPORT [FILED UNDER SEAL] - 1 20 Fh Avenue. Sut 3300

(No. 2:21-cv-00358-RAJ) Searle. WA 98104-1640

206 622 3150 main - 206 757 7700 fax

 
oOo FS NSN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

On April 23, 2021, the Court granted Plaintiffs’ motion to seal this action while
Plaintiffs conducted a parallel investigation in China concerning Defendants’ counterfeiting
activities.

On May 6, 2021, the Court granted Plaintiffs’ motion for expedited discovery from
third parties in order to ascertain the locations of existing Defendants and to potentially identify
additional defendants. Pursuant to the Court’s order, Plaintiffs served third-party subpoenas on
financial institutions, internet service providers, and email providers associated with
Defendants’ Selling Accounts.

Meanwhile, Plaintiffs’ parallel investigation has uncovered additional individuals who
are potentially involved in Defendants’ counterfeiting activities, and Plaintiffs are considering
possible enforcement steps against those individuals. Plaintiffs request until August 9, 2021 to
seal this case, after which time their request for this case to be further sealed is withdrawn.

DATED this 22nd day of July, 2021.

DAVIS WRIGHT TREMAINE LLP
Attorneys for Plaintiffs
s/ Scott R. Commerson
Scott R. Commerson, WSBA #58085
865 South Figueroa Street, Suite 2400
Los Angeles, CA 90017-2566
Tel: (213) 633-6800
Fax: (213) 633-6899

Email: scottcommerson(d@idwt.com

s/ Lauren B. Rainwater
Lauren B. Rainwater, WSBA #43625

920 Fifth Avenue, Suite 3300
Seattle, WA 98104-1604
Tel: (206) 622-3150
Fax: (206) 757-7700
_ Email:  lJaurenrainwateriiadwt.com

PLAINTIFFS’ STATUS REPORT [FILED UNDER SEAL] — 2 Davis Wright Tremaine LLP
(No. 2:21-cv-00358-RAJ) Searle, WA 98104-1640

206 622.3150 main - 206.757 7700 fax

 
